Title: To George Washington from John Kirkpatrick, 21 July 1758
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Alexandria 21st July 1758

Your intelligence of the 12th came regularly to hand—in which no circumstance equals the agreable account of your good health—the only blessing necessary for Life—but more especially, to promote Spirit & pleasure in the Toils of a Campaigne.
The invariable attention, indefatiguably pursued by the Pensilvanians, without regard to the common interest, for advancing their private fortunes—have long been glaring proofs, of a Selfish & Sordid principle—which will ever prevail to obstruct the Generous attempts of their associates for Liberty and property—and this instance of the partiality paid them by Signior St Cl—r the Bashaw—is certainly owing to the influence of that meaness—wrought upon his Foible by some fellow of address—but Quere,—how far the Bashaw’s penitration can carry him to distinguish in Matters of such importance—where prejudice—

or rather pride in the first place—attended wt. the love of power—passion—and Self Sufficiency—Conspire to put him into Motion—We must undoubtedly expect nothing but irregularities & inconsistancies, from Such a Contrasted Character.
We who view the actions of high life at so vast a distance, can only form conjectures—agreable to the small extent of our knowledge—& ignorant of the comprehensive Schemes intended—mistake plaguily in Judging by the piece—Perhaps the Pensilvanians—had plan’d Some grand affair—to be perfected a Century hence—by cuting a Road from Rays Town—however, all Jesting apart—this delay and triffling of time is a Lamentable matter—We had accounts last Post of the armys landing & incamping at Louisburg—and expect by this time they have reduced it—however, You have the news more particularly & readier at Fort Cumbd then we—therefore I need not repeat them.
Your Regiments attachmt and Spirit to the Service, shew’s itself, not only in Change of Dress—adapted to the Service—but in every Steddy purpose for the publick Good—that motives of patriotism and principles of true Honour, can inspire—as they have always been the Spring of Your Actions—may they produce their due reward for the toils that accompany them—A Glorious & peacefull retirement to the pleasures of Private Life.
To tell you our Domestick occurrances woud look silly—& ill sute your time to peruse—We have dull Barbecues—and yet Duller Dances—An Election causes a Hubub for a Week or so—& then we are dead a While—Yesterday Geo: Mason & Geo: Johnston were Chosen for Fairfax—Francis Lee & James Hamilton for Loudoun—Other Matters are not worth notice—to speake of Tobacco to You is Still more impertinent—tho’ it is Tobacco in reality this Summer—& exceeds the highest prices for Many Years—30/ Curry has absolutely been given & 25/ is frequent—whoever consigns Tobacco surely must be Enemys to their own interest.
Your friends Salute You wt. the greatest Respect—& Unite their Wishes with me, for Your Health & Happy Success—I am Dear Colo. Your Most Affect. Servt

Jno. Kirkpatrick



P.S. I’m astonish’d Doctr Craik does not write—I fancy his hands are full.

